717 S.E.2d 367 (2011)
Kenneth HEATHERLY, Employee
v.
The HOLLINGSWORTH COMPANY, INC., Employer,
Stonewood Insurance Company, Carrier.
No. 203P11.
Supreme Court of North Carolina.
August 22, 2011.
Bambee Blake, Cary, for The Hollingsworth Company, Inc., et al.
Ervin W. Bazzle, Hendersonville, for Heatherly, Kenneth.

ORDER
Upon consideration of the petition filed by Defendants on the 24th of May 2011 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 22nd of August 2011."
Upon consideration of the petition filed on the 24th of May 2011 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 22nd of August 2011."